Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the amendment filed on 10/26/2022. Claims 1-7 and 10-20 are pending in the case. 

Applicant Response
3.	In Applicant’s response dated 10/26/2022 Applicant amended Claims 1, 13 and 18, cancelled Claim 9 and argued against all objections and rejections previously set forth in the Office Action dated 07/29/2022.

Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Holz et al. (Pub. No.: US 20200294311 A1, Filing Date: March 14, 2019) in view of Jones et al. (Pub No.: US 20200020162 A1 Filing Date: July 10, 2018) in further view of Sun et al (Pub No.: US 20190012824 A1 Filing Date: 2019-01-10)
	
Regarding independent Claim 1, 
	Holz teaches a computer-implemented method, comprising: 
segmenting a layout of a physical space surrounding a user into physical segments ( see Holz: Fig.11, [0085], “path planning sub-system 1110 is a given real-world path,”);
generating, based on the physical segments, virtual paths for a virtual environment through which the user can navigate by traveling the physical segments (see Holz: Fig.10, [0075], “The roam routing component 930 can receive from the server device the walkable route (virtual paths). In various embodiments, and with brief reference to FIG. 10, the determined walkable route can include a series of GPS coordinates that define the walkable route 1010. In some embodiments, the roam routing component 930 can employ only the determined walkable route to direct the user to the selected destination.”); 
displaying a particular virtual path of the virtual paths based on a location of the user in the virtual environment (see Holz: Fig.10, [0075], “roam routing component 930 can generate a navigable route (e.g., a walkable pathway) from a determined current physical location to a selected destination (e.g., destination coordinates). In some aspects, the roam routing component 930 can generate a prompt that requests an input that corresponds to a desired destination. The user can provide the input (e.g., via speech, controller, eye tracking, motion tracking) to select the destination as a response to the generated prompt”); 

Holz does not explicitly teach or suggest the system wherein:

determining that a forward direction of travel of the user is proximate to a boundary condition of a first physical segment of the physical segments, the first physical segment corresponding to a first portion of the particular virtual path; 
in response to the determining, notifying the user that a physical rotation of the user needed in order for the user to travel on a second portion of the particular virtual path beyond a point in the particular virtual path 
detecting the physical rotation by the user and in response, updating a virtual scene of the virtual environment shown on a display by rotating the virtual scene at the first time in a first direction that is correlated with the physical rotation of the user; and 
detecting that the physical rotation of the user is complete when the user is facing toward a second physical segment of the plurality of physical segments, and in response, 
updating the virtual scene of the virtual environment shown on the display by rotating the virtual scene in a second direction (i). at the second time after the first time and (ii). that is opposite to the first direction that the virtual scene is rotated at the first time that is correlated with the physical rotation of the user, where the virtual scene is rotated in the second direction such that the user is facing  the second portion of the particular virtual path and 
allowing the user to travel beyond the point in the particular virtual path wherein the virtual scene is rotated in the second direction opposite to the first direction for a pre-determined duration.

However, Jones teaches the method wherein:

determining that a forward direction of travel of the user is proximate to a boundary condition of a first physical segment of the physical segments (see Jones: Fig.5, [0063], “the path is defined by the sequence of virtual barriers 502, 504, 512, 514, 518 on the left (a first physical segment) and by the sequence of virtual barriers 506, 508, 510, 516, 520 on the right. In this embodiment, each virtual barrier is represented as the edge of the path but may be rendered in any manner.”, see also Fig. 6A, [0064], “current portion of the path facing the user is defined by the sequence of virtual barriers 602, 604 on the left and by the sequence of virtual barriers 606, 608 on the right.” (a first physical segment), the first physical segment corresponding to a first portion of the particular virtual path (see Jones: Fig.5, [0063], “the user is on the path and so the HR system prompts are confined to simple routing instructions; however, if the user starts to stray from the desired path, each virtual barrier 502, 504, 512, 514, 518, 506, 508, 510, 516, 520 may use one or more encroaching stimuli to keep the user on path.”)
in response to the determining (see Jones: Fig.5, [0063], “the path is defined by the sequence of virtual barriers 502, 504, 512, 514, 518 on the left (a first physical segment) and by the sequence of virtual barriers 506, 508, 510, 516, 520 on the right.”), notifying the user that a physical rotation of the user needed in order for the user to travel on a second portion of the particular virtual path beyond a point in the particular virtual path (see Jones: Fig.6A, [0064], “The current position of the user relative to the path is indicated by the lower edge of the screen. The arrows 610, 612 indicate routing instructions, and may be enhanced, for example, using voice commands or text prompts (i.e. notifications provided to the user). At the time of FIG. 6A, the user is on the path and so the HR system prompts are confined to simple routing instructions; however, if the user starts to stray from the desired path, each virtual barrier 602, 604, 606, 608 may use one or more encroaching stimuli to keep the user on path. As the user moves over time, the display 650 is updated to reflect the current perspective of the user.”)
detecting the physical rotation by the user (see Jones: Fig.6A, Fig.6B, [0064], “As the user moves over time, the display 650 is updated to reflect the current perspective of the user.” i.e. the virtual scene is rotated to new virtual scene view that is correlated with the physical rotation of the user), [0065], “As the user moves in time, the map is updated to reflect the current perspective of the user. The exit of the path is shown as icon 630 but may be enhanced or replaced with a view of the real-world from the correct perspective.”), and in response, updating a virtual scene of the virtual environment shown on a display by rotating the virtual scene at a first time in a first direction that is correlated with the physical rotation of the user (see Jones: Fig.6A, Fig.6B, “As the user moves in time, the map is updated to reflect the current perspective of the user. The exit of the path is shown as icon 630 but may be enhanced or replaced with a view of the real-world from the correct perspective.”); 
detecting that the physical rotation of the user is complete when the user is facing toward a second physical segment of the plurality of physical segments (see Jones: Fig.6A, Fig.6B, [0065], “shows the exit of a 3D path presented by an embodiment of a head-mounted display. In FIG. 6B, the current portion of the path facing the user path is defined by virtual barrier 632 on the left and by virtual barrier 634 on the right. In this embodiment, each virtual barrier is represented as a blank wall but may be rendered in any manner. Real-world objects are not shown in FIG. 6B for clarity, but embodiments may include real-world objects overlaid by the virtual barriers. The HR system display view 655 is rendered in full-screen as the portion of the path directly in front of the user, but the map may be shown in a window of the display. The current position of the user relative to the path is indicated by the lower edge of the screen. The arrows 620, 622, 624 indicate routing instructions to the exit, and may be enhanced, for example, using voice commands or text prompts.”), ,
	Because both Holz and Jones are in the same/similar field of endeavor of virtual reality (VR) display or an augmented reality (AR) display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Holz to include the system, method and medium wherein determining that a forward direction of travel of the user is proximate to a boundary condition of a particular physical segment of the physical segments, the particular physical segment corresponding to the particular virtual path and notifying the user that a physical rotation of the user needed in order for the user to travel as taught by Jones. One would have been motivated to make such a combination in order to provide users various types of information while using the virtual reality device in a way that can be readily understood by the user and is not confusing, distracting, or obscuring details that the user needs.( see Jones: [0043])

	Holz and Jones does not explicitly teach or suggest the system wherein: 
in response to detecting the physical rotation of the user is complete
updating the virtual scene of the virtual environment shown on the display by rotating the virtual scene in a second direction, (i). at the second time after the first time and (ii). that is opposite to the first direction that the virtual scene is rotated at the first time that is correlated with the physical rotation of the user, where the virtual scene is rotated in the second direction such the user is facing the second portion of the particular virtual path and
allowing the user to travel beyond the point in the particular virtual path, wherein the virtual scene is rotated in the second direction opposite to the first direction for a pre-determined duration.

However, Sun teaches the system wherein:
in response to detecting the physical rotation of the user is complete ( see Sun: Fig.2D, [0061], “at step 235 the redirection engine 215 determines redirection is required, then, at step 220, the redirection engine 215 induces a visual suppression event. The redirection engine 215 may generate an SGD event to induce a visual suppression event. In an embodiment, the path planning engine 205 periodically computes an updated path regardless of whether or not redirection is required. In an embodiment, the path planning engine 205 computes an updated path whenever the user strays a threshold distance from the planned path.”)
updating the virtual scene of the virtual environment shown on the display by rotating the virtual scene in a second direction,(i). at the second time after the first time and (ii). that is opposite to the first direction that the virtual scene is rotated at the first time that is correlated with the physical rotation of the user (see Sun : Fig.2D, [0063], “ At step 245, the redirection engine 215 modifies an orientation of the virtual scene relative to the user to direct the user to physically move along the updated planned path through a virtual environment corresponding to the virtual scene.”), where the virtual scene is rotated in the second direction such the user is facing the second portion of the particular virtual path (see Sun : Fig.2D, [0063], “ At step 260, the virtual scene is displayed on the display device according to the  modified orientation before returning to step 225.”),
allowing the user to travel beyond the point in the particular virtual path (see Sun: Fig.2A, [0049], “At step 230, an updated path through the virtual environment is computed based on the waypoints and the at least one characteristic of the physical environment. In an embodiment, the user is redirected to travel along the updated path. In an embodiment, a visual suppression event is induced to provide an opportunity to redirect the user. In another embodiment, redirection occurs when a visual suppression event or a head-only movement is detected.”), wherein the virtual scene is rotated in the second direction opposite to the first direction for a pre-determined duration (see Sun: Fig.1D, [0032], “ A directional manipulation is applied to the virtual scene (i.e., a camera position is rotated relative to the user's position in the virtual scene) when visual suppression events 144 and 146 are detected. In an embodiment, a user does not detect a camera rotation of less than 12.6°/sec (0.14° at 90 frames per second) when their gaze velocity is above 180°/sec. A redirection rotational value by which the camera is rotated may be fixed, computed, or programmed (i.e. pre-determined duration).See also [0026] describing a fixed VR frame durations (10-20 ms). See Fig.2D, [0060] describing “A redirection opportunity results from detection of a visual suppression event by the event detection engine 105. …  if a predetermined duration of time has passed since a redirection was applied.)

	Because Holz, Jones and Sun are in the same/similar field of endeavor of virtual reality (VR) display or an augmented reality (AR) display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Holz to include the system to detect the physical rotation of the user is complete and updating the virtual scene of the virtual environment shown on the display by rotating the virtual scene for a pre-determined duration to allow the user to travel beyond the point in the particular virtual path as taught by Sun. One would have been motivated to make such a combination in order to provide a satisfying and almost real sense of presence experience while physically walking in virtual reality environment.(see Sun: Abstract)

Regarding Claim 2, 
	Holz - Jones and Sun teaches all the limitations of Claim 1. Jones further teaches the method wherein notifying the user further comprises providing a notification to the user including displaying a graphical user interface (GUI) element within the first virtual path that indicates the amount of physical rotation of the user that is needed (see Jones: Fig.6A, [0064], “The current position of the user relative to the path is indicated by the lower edge of the screen. The arrows 610, 612 indicate (display a graphical use interface element) routing instructions, and may be enhanced, for example, using voice commands or text prompts (i.e. notifications provided to the user). At the time of FIG. 6A, the user is on the path and so the HR system prompts are confined to simple routing instructions; however, if the user starts to stray from the desired path, each virtual barrier 602, 604, 606, 608 may use one or more encroaching stimuli to keep the user on path. As the user moves over time, the display 650 is updated to reflect the current perspective of the user.” i.e. the instructions or the notifications that are enhanced and displayed as a text include the navigation instruction that indicates the direction and the amount of turn the user have to make to follow the path to avoid colliding with the barrier or wall)
	Because both Holz and Jones are in the same/similar field of endeavor of virtual reality (VR) display or an augmented reality (AR) display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Holz to include the system that indicate and determine in the virtual environment navigation the amount of physical rotation of the user that is needed as taught by Jones. One would have been motivated to make such a combination in order to provide users various types of information and instruction while using the virtual reality device in a way that can be readily understood by the user and is not confusing, distracting, or obscuring details that the user needs can be a challenge.(see Jones: [0043])
	In addition, Sun teaches or discloses the system that indicates in the virtual path the amount of physical rotation of the user that is needed (see Sun: Fig.2E, [0054], “the goal of the real-time path planner is to find the next frame's optimal translation T(t+1) and rotation R(t+1) components of the modified orientation so that the redirected walking path during visual suppression events can guide users away from static and dynamic physical obstacles. In some situations, R has been found to be much more effective than T with visual suppression events and head rotations, so, in an embodiment, T(t) is set to zero to reduce the real-time, multidimensional computation workload.”)
	 Because Holz , Jones and Sun are in the same/similar field of endeavor of virtual reality (VR) display or an augmented reality (AR) display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Holz to include the system that  indicate and determine in the virtual environment navigation the amount of physical rotation of the user that is needed as taught by Sun. One would have been motivated to make such a combination in order to provide accurate and efficient navigation that resembles almost real sense of presence experience while physically walking in virtual reality environment.(see Sun: Abstract)

Regarding Claim 3, 
	Holz - Jones and Sun teaches all the limitations of Claim 1. Jones further teaches the method wherein notifying the user further comprises providing a notification to the user including providing an audio notification that indicates the amount of physical rotation of the user that is needed (see Jones: Fig.6A, [0064], “The current position of the user relative to the path is indicated by the lower edge of the screen. The arrows 610, 612 indicate routing instructions, and may be enhanced, for example, using voice commands or text prompts (i.e. notifications provided to the user). At the time of FIG. 6A, the user is on the path and so the HR system prompts are confined to simple routing instructions; however, if the user starts to stray from the desired path, each virtual barrier 602, 604, 606, 608 may use one or more encroaching stimuli to keep the user on path. As the user moves over time, the display 650 is updated to reflect the current perspective of the user.” i.e. the instructions or the notifications that are enhanced and displayed as a text include the navigation instruction that indicates the direction and the amount of turn the user have to make to follow the path to avoid colliding with the barrier or wall)
	Because both Holz and Jones are in the same/similar field of endeavor of virtual reality (VR) display or an augmented reality (AR) display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Holz to include the system that indicate and determine in the virtual environment navigation the amount of physical rotation of the user that is needed as taught by Jones. One would have been motivated to make such a combination in order to provide users various types of information and instruction while using the virtual reality device in a way that can be readily understood by the user and is not confusing, distracting, or obscuring details that the user needs can be a challenge.( see Jones: [0043])

Regarding Claim 4, 
	Holz - Jones and Sun teaches all the limitations of Claim 1. Holz further teaches the method wherein during detection of the physical rotation of the user, updating a graphical user interface (GUI) that displays the virtual environment such that the GUI correlates with the physical rotation of the user (see for e.g. Holz: Fig.4A, [0030], the computing device can provide the modified virtual scene including the generated virtual obstruction for stereoscopic display to the HMD. The HMD can receive the modified virtual scene and display it, such that the user can experience the virtual environment. The modified virtual scene can represent both a determined navigable path in the physical world, in addition to one or more physical objects detected in the physical world. In this way, the user can traverse about a physical environment while remaining fully-immersed in a virtual environment without concerns of collisions with physical objects that cannot be seen while wearing the HMD.”)

Regarding Claim 5, 
	Holz - Jones and Muskin teaches all the limitations of Claim 4. Muskin further teaches the method wherein updating the display to show the particular virtual path further includes updating the GUI to display the particular virtual path after detecting that the amount of the physical rotation of the user is complete (see Sun: Fig.2D, [0263] “At step 245, the redirection engine 215 modifies an orientation of the virtual scene relative to the user to direct the user to physically move along the updated planned path through a virtual environment corresponding to the virtual scene. At step 260, the virtual scene is displayed on the display device according to the modified orientation before returning to step 225.”)
	Because Holz , Jones and Sun are in the same/similar field of endeavor of virtual reality (VR) display or an augmented reality (AR) display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Holz to include the system updating the display to show the particular virtual path further includes updating the GUI to display the particular virtual path after detecting that the amount of the physical rotation of the user is complete as taught by Sun. One would have been motivated to make such a combination in order to provide a satisfying and almost real sense of presence experience while physically walking in virtual reality environment.

Regarding Claim 6, 
	Holz - Jones and Muskin teaches all the limitations of Claim 4. Muskin further teaches the method wherein updating the GUI such that the GUI correlates with the physical rotation of the user further comprises rotating the virtual scene of the GUI that correlates with the amount of the physical rotation of the user (see Sun: Fig.2D, [0063], “(see Sun : Fig.2D, [0063], “ At step 245, the redirection engine 215 modifies an orientation of the virtual scene relative to the user to direct the user to physically move along the updated planned path through a virtual environment corresponding to the virtual scene.”)
	Because Holz , Jones and Muskin are in the same/similar field of endeavor of virtual reality (VR) display or an augmented reality (AR) display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Holz to include the system updating the display to shows rotating the virtual scene of the GUI that correlates with the amount of the physical rotation of the user as taught by Sun. One would have been motivated to make such a combination in order to provide a satisfying and almost real sense of presence experience while physically walking in virtual reality environment.

Regarding Claim 7, 
	Holz - Jones and Sun teaches all the limitations of Claim 6. Holz further teaches the method wherein rotating the virtual scene of the GUI includes rotating the virtual scene of the GUI approximately 90 degrees (see Holz: for e.g. Fig.6A, [0066], “At the time of FIG. 6A, the user is on the path and so the HR system prompts are confined to simple routing instructions; however, if the user starts to stray from the desired path, each virtual barrier 602, 604, 606, 608 may use one or more encroaching stimuli to keep the user on path. As the user moves over time, the display 650 is updated to reflect the current perspective of the user.”) 

Regarding Claim 10, 
	Holz - Jones and Sun teaches all the limitations of Claim 1. Jones further teaches the method wherein during detection of the physical rotation of the user (see Jones: Fig.12, [0096], “virtual path indicators may be presented sequentially, over time, as the user moves. So the method may include presenting a first virtual path indicator 1252 as a first virtual barrier object at a first location on the HMD based on a first location of the user at a first time, and presenting a second virtual path indicator 1254 as a second virtual barrier object at a second location on the HMD based on second location of the user at a second time.”), updating a graphical user interface (GUI) that displays the virtual environment such that movement of the GUI is frozen (see Jones: Fig.6B, [0065], “the user is on the path and so the HR system prompts are confined to simple routing instructions; however, if the user starts to stray from the desired path, each virtual barrier 632, 634 may use one or more encroaching stimuli to keep the user on path. As the user moves in time, the map is updated to reflect the current perspective of the user. The exit of the path is shown as icon 630 but may be enhanced or replaced with a view of the real-world from the correct perspective.”)
	Because both Holz and Jones are in the same/similar field of endeavor of virtual reality (VR) display or an augmented reality (AR) display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Holz to include the system, method and medium that update the  graphical user interface that displays the virtual environment during detection of the physical rotation of the user as taught by Jones. One would have been motivated to make such a combination in order to provide users various types of information while using the virtual reality device in a way that can be readily understood by the user and is not confusing, distracting, or obscuring details that the user needs.( see Jones: [0043])

Regarding Claim 11, 
	Holz - Jones and Sun teaches all the limitations of Claim 1. Jones further teaches the method wherein determining that the forward direction of travel of the user is proximate to the boundary condition of a particular physical segment of the physical segments (see Jones: Fig.11, [0091], “world-position is established 1110 for a barrier. The flowchart 1100 continues by rendering 1120 an image of a virtual barrier object at a position corresponding to the world position on a head-mounted display worn by a user”) further includes determining that the user is within a threshold distance of a physical constraint of the particular physical segment (see Jones: Fig.11, [0092], “The position of the detected objects is computed using depth information from a sensor coupled to the HR system. By using depth and object orientation, the objects can be located 1116 in 3D real-world space. In some embodiments, the virtual barrier is located at a fixed position relative to one or more of the objects in 3d real-world space.”)
	Because both Holz and Jones are in the same/similar field of endeavor of virtual reality (VR) display or an augmented reality (AR) display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Holz to include the system that determine that the user is within a threshold distance of a physical constraint of the particular physical segment as taught by Jones. One would have been motivated to make such a combination in order to provide users various types of information and instruction while using the virtual reality device in a way that can be readily understood by the user and is not confusing, distracting, or obscuring details that the user needs can be a challenge.( see Jones: [0043])

Regarding Claim 12, 
	Holz - Jones and Sun teaches all the limitations of Claim 1. Holz further teaches the method wherein generating the virtual paths (see Holz: Fig.10, [0075], “The roam routing component 930 can receive from the server device the walkable route. In various embodiments, and with brief reference to FIG. 10, the determined walkable route can include a series of GPS coordinates that define the walkable route 1010. In some embodiments, the roam routing component 930 can employ only the determined walkable route to direct the user to the selected destination.”), includes generating the particular virtual path based on the first and the second physical segment, where the first and the second physical segments share a common point (see Holz: Fig.10, [0076], “roam routing component 930 can attempt to match the determined walkable route to a virtual path 1020 of a plurality of potential virtual paths included in one of a set of defined virtual worlds stored in a memory of the VR roam tracking device 910.” i.e. the start and finish points of the virtual path are based on physical segments or points pf physical scene) 

Regarding independent Claims 13 and 18
	Claim 13 is directed to a computer implemented method claim and Claim 18 is directed to a system claim and both claims have similar/same technical features as Claim 1 and are rejected under the same rationale.

Regarding Claims 14, 15 and 16, 
	Claims 14, 15, and 16 are directed to computer-implemented method claim the claims have similar/same technical features and claim limitations as Claim 4, 6 and 7 respectively and are rejected under the same rationale.

Regarding Claim 17, 
	Holz - Jones and Sun teaches all the limitations of Claim 13. Jones further teaches the method wherein the different virtual path is opposite the particular virtual path (see Jones: for e.g. Fig.5, [0053], Fig. 6A, [0063], illustrating the different virtual path that are opposite to particular virtual path)
	Because both Holz and Jones are in the same/similar field of endeavor of virtual reality (VR) display or an augmented reality (AR) display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Holz to include the system that indicate the different virtual path is opposite the particular virtual path as taught by Jones. One would have been motivated to make such a combination in order to provide users various types of information and instruction while using the virtual reality device in a way that can be readily understood by the user and is not confusing, distracting, or obscuring details that the user needs can be a challenge.( see Jones: [0043])

Regarding Claims 19 and 20, 
	Claims 19 and 20 are system claims that have similar/same technical features as Claim 2 and Claim 3 respectively and are rejected under the same rationale.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant's prior art arguments with respect to the currently amended independent claims and the dependent claims have been fully considered but they are moot in view of the new grounds of rejection presented above. Applicant is respectfully referred to the complete rejections presented above and the newly cited portions of the references previously relied upon. Examiner further notes that the allowable subject matter (Claim 9) that was indicated in the previous office action is now deleted, modified and added with the independent claims. However, the cited art Sun sufficiently teaches the limitations recited in the presented claim as shown above in the office action.
	Thus, Examiner respectfully reasserts that the combination of Holz - Jones and Sun sufficiently teaches all the limitations recited in the independent claims, as amended, and therefore independent claims 1-7 and 10-20 are still rejected under 35 U.S.C. 103 as being unpatentable over Holz in view of Jones and Sun.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US-20200330868-A1
FAN; Yourui
Title: Interface Display Method And Apparatus, Electronic Device, And Computer-Readable Storage Medium
Description:  The system provides updating the virtual scene, based on the target rotation angle, the first rotation speed of the perspective of the virtual object, and the second rotation speed of the virtual item, using a target animation in a scene interface in which the virtual scene changes in accordance with the perspective rotation operation, the target animation visualizing an effect that rotation of the virtual item lags behind rotation of the perspective of the virtual object.


	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177  

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177